Citation Nr: 1626896	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  08-25 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity (claimed as numbness of the left hip, leg, and foot), to include as secondary to service-connected fractures of the right superior and inferior pubic rami with minimal deformity.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity (claimed as numbness of the left hip, leg, and foot), to include as secondary to service-connected fractures of the right superior and inferior pubic rami with minimal deformity.

3.  Entitlement to service connection for a right elbow disability.

4.  Entitlement to higher  ratings for fractures of the right superior and inferior pubic rami with minimal deformity, initially rated as noncompensable (0 percent disabling) prior to November 6, 2007 and as 10 percent disabling from that date.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for degenerative joint disease with resection arthroplasty of the right wrist (claimed as a right hand and thumb disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to January 1963.

This appeal to the Board of Veterans' Appeals (Board) arose from March 2008, November 2008, and October 2014 rating decisions.

In the March 2008 decision, the  RO, inter alia, denied the Veteran's petition to reopen a claim for service connection for right elbow arthritis and granted service connection for fractures of the right superior and inferior pubic rami with minimal deformity and assigned an initial noncompensable (0 percent) disability rating, from November 6, 2007.  Later that month, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2008 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) later that month.

In the November 2008 rating decision, h the RO, inter alia, denied the Veteran's claims of service connection for numbness of the right leg and foot and numbness of the left hip, leg, and foot.  In February 2009, the Veteran filed an NOD.  An SOC was issued in June 2009 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) later that month.

In the October 2014 rating decision, the RO, inter alia, denied the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for degenerative joint disease with resection arthroplasty of the right wrist (claimed as a right hand and thumb disability).  Later that month, the Veteran filed an NOD.  An SOC was issued in November 2014 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in December 2014.

For purposes of clarity, a brief recitation of pertinent portions of the factual and procedural history of these claims follows.

In an August 2008 decision, a Decision Review Officer (DRO) assigned an effective date of January 5, 1963 for the award of service connection and a noncompensable (0 percent) rating for fractures of the right superior and inferior pubic rami with minimal deformity on the basis clear and unmistakable error (CUE).

In a November 2009 decision, a DRO assigned an initial 10 percent disability rating for fractures of the right superior and inferior pubic rami with minimal deformity, from November 6, 2007.

In February 2012, the Board, inter alia, granted the Veteran's petition to reopen the claim of service connection for right elbow arthritis and remanded the underlying claim as well as the claims of service connection for peripheral neuropathy of the right and left lower extremities and the appeal for a higher initial rating for right superior and inferior pubic rami with minimal deformity for further development.

After accomplishing the requested action, the agency of original jurisdiction (AOJ) continued to deny the service connection and higher  rating matters on appeal (as reflected in an October 2012 supplemental statement of the case (SSOC)) and returned these matters to the Board for further appellate consideration.

In March 2015, the Board remanded all matters listed on the title page for a requested Board hearing before a Veterans Law Judge.

In September 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a copy of the transcript is of record.    

The Board previously characterized the claim for service connection for a right elbow disability as a specific claim of service connection for right elbow arthritis. The Board has now expanded  the claim, as reflected on the title page, to encompass any right elbow disorder(s) reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board also notes that, following the issuance of the October 2012 SSOC, additional relevant evidence has been added to the record, namely VA treatment records dated since September 4, 2012.  This evidence has not been considered by the AOJ in conjunction with the service connection and higher initial rating issues on appeal.  Although the Veteran's substantive appeal was received prior to February 2, 2013, no waiver of initial AOJ consideration of the evidence has been received.  See 38 C.F.R. § 20.1304 (2015) and § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165.  However, as the AOJ will have an opportunity to consider such evidence on remand, the Veteran is not prejudiced by the Board's limited consideration of the additionally received evidence for the purpose of issuing a comprehensive remand. 

As a final preliminary matter, the Board notes that, during the pendency of this appeal, in a July 2015 rating decision, the RO reduced the disability ratings for arthritic changes of the cervical spine and left shoulder impingement syndrome..  Later that month, the Veteran filed an NOD.  An SOC was issued in August 2015 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in February 2016.  However, the Veteran requested a Board video-conference hearing before a Veterans Law Judge on her February 2016 VA Form 9, and matters pertaining to the propriety of the reduction of the disability ratings for arthritic changes of the cervical spine and left shoulder impingement syndrome have not yet been certified to the Board  for adjudication.  As such, these matters  will not be addressed at this time.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

For reasons expressed below, the matters on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on her part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matters on appeal.

The Veteran contends that she has a current bilateral neurologic disability of the lower extremities and a current right elbow disability and that these disabilities are related to injuries that she sustained from a motor vehicle accident in service.  In the alternative, she contends that the current neurologic disability is related to her service-connected fractures of the right superior and inferior pubic rami with minimal deformity.

The Veteran was afforded VA neurological examinations in October 2009 and March 2012 and was diagnosed with bilateral peripheral neuropathy/bilateral idiopathic sensory neuropathy of the lower extremities in a stocking distribution.  The reports of the October 2009 and March 2012 examinations include opinions that the Veteran's peripheral neuropathy is not likely ("less likely as not") caused by, a result of, or aggravated by her service-connected fractures of the right superior and inferior pubic rami with minimal deformity and the opinions are accompanied by specific rationales.  However, no opinion has been provided as to whether the Veteran's current neurologic disability is directly related to service.  In this regard, service treatment records reflect that she was evaluated for back problems in May 1962 and that sluggish deep tendon reflexes were noted during the examination.  Sluggish/hypoactive reflexes were also noted during a November 1964 examination from P.S. Bazar, M.D. and a September 1991 examination from J.D. Sabow, M.D., a February 1995 VA treatment record includes a diagnosis of possible radiculopathy, and a May 1995 examination report from Black Hills Neurology reflects that deep tendon reflexes were 2/5.

In light of the evidence of potential symptoms of a lower extremity neurological disability in the Veteran's service treatment records and in her post-service treatment records as early as November 1964, the Board finds that a remand is necessary to obtain an addendum opinion (preferably from the examiner who conducted the March 2012 VA peripheral nerves examination) that addresses whether the Veteran's current bilateral neurologic disability of the lower extremities is directly related to service.

As for the claim for  service connection for a right elbow disability, the Veteran was afforded a VA examination in March 2012 and was diagnosed with mild and episodic right lateral epicondylitis.  The physician assistant who conducted the examination opined, in pertinent part, that it was not likely ("less likely than not") that the Veteran's right elbow disability originated during service, occurred within the one year period immediately following service, or was otherwise attributable to service.  The examiner explained that examination of the Veteran's right elbow was normal other than for mild lateral epicondylitis that had intermittent flares.  X-ray findings and active range of motion were normal during the March 2012 examination and x-rays of the elbow and elbow flexion were normal in 2007.  Elbow extension during the March 2012 examination was improved from an examination in 2007.  The Veteran's service-connected right-humeral fracture had healed per x-rays as early as the 1980s.  

The examiner further reasoned that residuals of a humeral fracture related to the elbow would not be medically expected long-term sequelae, particularly in the case of the Veteran who remained active and working until approximately 70 years of age.  She had many jobs that required significant use of her hands and arms for most of her post-military adult life.  For instance, she worked as a waitress, cashier, silversmith, and receptionist.  If the Veteran had a right elbow disability dating back to service or to her humeral fracture, one would expect her to have difficulty engaging in these types of employment.  All of the aforementioned jobs add cumulative stress on the arms/forearms that can result in repetitive use injuries (particularly in the dominant arm (the right elbow in this case)) to produce a lateral epicondylitis that has a waxing and waning pattern.  Complaints of upper extremity pain in the Veteran's right arm were not found in the claims file until the 1980s and her initial complaints were of right shoulder pain with a history of dislocations.

The March 2012 opinion is insufficient because it is, at least in part, based upon an inaccurate history.  Although the examiner reasoned that complaints of right arm pain were not evident in the claims file until the 1980s, a November 1964 VA examination report reflects that the Veteran reported right arm aching and that examination revealed slight (less than 5 degree) limitation of right elbow extension.  Hence, the March 2012 opinion is partially based on an inaccurate history and is insufficient.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304; Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Thus, a remand is also necessary to obtain a new opinion (preferably from the examiner who conducted the March 2012 VA elbow and forearm examination) that addresses whether the Veteran's current right elbow disability is related to service.

With respect to the claim for compensation under 38 U.S.C.A. § 1151, the Veteran claims that she has additional right wrist/hand disability that is the result of improper VA treatment following a September 2013 resection arthroplasty of the right wrist with forearm tendon graft.  Specifically, VA treatment records dated in October 2013 indicate that following the surgery she was evaluated at the VA Medical Center in Fort Meade, South Dakota (VAMC Ft. Meade) and that she was given a splint for her right wrist that was designed for the left wrist.  She claims that she has additional right wrist/hand disability due to her use of the improper splint.

The Veteran was afforded a VA examination in September 2014 pertaining to her section 1151 claim.  The examiner who conducted the examination did not identify any specific right wrist/hand disability, but opined that the Veteran's "right thumb condition" is not likely ("less than likely") the result of surgery and/or inappropriate or inadequate medical care since September 12, 2013.  Her complaints of difficulty with the right thumb are reasonably foreseeable, since persistence or worsening of symptoms following surgery is discussed in the pre-operative consent.  The examiner reasoned that the Veteran was clearly advised of the potential of no improvement, new or worsening arthritis, and failure of the procedure prior to undergoing the procedure.  A review of the operative note shows that there were no surgical complications.  The Veteran was seen very regularly in the postoperative period and given more than adequate consults, including a hand therapist for care.  Her pain did improve from 7 to a 3/4.  Her strength improved markedly during her therapy in the post-operative period.  She had been issued a thumb spica splint prior to her surgical intervention, which she could have used when the left thumb spica splint was the cause of her pain.

The September 2014 examination is insufficient because the examiner  did not identify what, if any, additional right wrist/hand disability the Veteran has experienced during the claim period.  In addition, the opinion that was provided addresses whether the VA medical and surgical treatment was the actual cause of the Veteran's claimed disability (i.e., that the "right thumb condition" is not likely the result of the September 2013 surgery or post-operative care), but the rationale that accompanies the opinion explains why the VA medical and surgical care was not the proximate cause of the claimed disability (i.e., why the proximate cause of the claimed disability was not carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event not reasonably foreseeable).  See 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).  In other words, there is no rationale that directly explains why the Veteran's claimed right wrist/hand disability was not actually caused by the September 2013 surgery and the post-operative care.  In light of these insufficiencies, the Board finds that a new VA examination is necessary upon remand to obtain information as to the nature and etiology of any current additional right wrist/hand disability.

As for the appeal for higher ratings for fractures of the right superior and inferior pubic rami with minimal deformity, the evidence suggests that this disability may have worsened since the Veteran's most recent VA examination in October 2009.  For example, a May 2014 VA telephone care nurse triage note reflects that the Veteran reported that she was experiencing severe and worsening right hip pain.  A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of her disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).  

Given the evidence of potential worsening of the service-connected fractures of the right superior and inferior pubic rami with minimal deformity, a new examination to obtain more contemporaneous medical findings is needed to assess the severity of the service-connected disability.  Such an examination will also afford an examiner the opportunity to conduct a comprehensive review and provide a retrospective opinion addressing the severity of the disability since the January 5, 1963 effective date of the award of service connection.  See Chotta v. Peake, 22 Vet. App. 80   (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63   (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may result in denial of her  claim(s) See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.

Prior to obtaining further medical findings/opinions in connection with these claims,  to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the file all outstanding, pertinent records.

The records of the Veteran's treatment from the VA Black Hills Health Care System which are in the file are most recently dated in April 2016.  Hence, more recent medical records from this location may exist.  Also, the September 2014 VA examination report references the consent form signed by the Veteran prior to her September 2013 surgery.  A September 2013 VA consent note indicates that the full consent document can be accessed through Vista Imaging, but the full consent document is not currently included in the claims file and should be obtained upon remand.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain undertake appropriate action to  to associate with the electronic claims file (in VBMS and Virtual VA) all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal (particularly, as regards private treatment), explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014).  See 38 U.S.C.A. § 5103(b) (1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding,  medical records pertaining to the Veteran, to include the full consent form signed by the Veteran prior to her September 2013 resection arthroplasty of the right wrist with forearm tendon graft (see the September 2013 VA consent note which indicates that the full consent document can be accessed through Vista Imaging) and records from the VA Black Hills Health Care System dated since April 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2015) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file (in VBMS and Virtual VA).

2.  Furnish to the Veteran and her representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate, authorization to obtain any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claims within the one-year period).
 
3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159  (2015).  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain information as to the nature and etiology of her claimed right wrist/hand disability.

The contents of the electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND), must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.
 
Based on a review of all pertinent lay and medical evidence, the physician should identify any additional right wrist/hand disability(ies) diagnosed since June 2014 and for each such diagnosed disability, answer all of the following questions:

(a)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that any current additional right wrist/hand disability was caused or chronically worsened as a result of the September 2013 resection arthroplasty of the right wrist with forearm tendon graft and subsequent post-operative treatment at VAMC Ft. Meade (to include giving the Veteran a splint for her right wrist that was designed for the left wrist)?

(b)  If so, is it at least as likely as not ( a 50 percent or greater probability) that the proximate cause of the current additional right wrist/hand disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA (to include giving the Veteran a splint for her right wrist that was designed for the left wrist); or (2) ? an event not reasonably foreseeable (to include giving the Veteran a splint for her right wrist that was designed for the left wrist)?

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include the Veteran's contention that she incurred additional right wrist/hand disability due to the use of a left wrist splint on her right wrist following the September 2013 surgery.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the examiner who conducted the March 2012 VA neurological examination an addendum opinion regarding the etiology of the Veteran's current bilateral neurologic disability of the lower extremities.

If that individual s no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another  appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further examination, by an appropriate physician,  if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND), must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

Based on a review of all pertinent lay and medical evidence, the opinion provider should answer the following question with respect to each neurological disability of the lower extremities diagnosed since January 2008.

Is it at least as likely as not (i.e, a 50 percent or greater probability that the disability (a)  had its clinical onset in service, (b) had its onset in the year immediately following service; or (c) is otherwise medically-related to service, to include the motor vehicle accident in service and/or neurological symptoms noted therein?
In addressing the above, the opinion provider should consider and discuss all in and post-service  medical evidence (to include that related to the injuries  sustained from a motor vehicle accident, and the evidence of sluggish deep tendon reflexes in service in May 1962), as well as all lay assertions, to include the Veteran's competent assertions as to the nature, onset and continuity of symptoms..

Complete, clearly-stated rationale for the conclusions reached must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the examiner who conducted the March 2012 VA elbow examination an addendum opinion regarding the etiology of the Veteran's current right elbow disability.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND), must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

Based on a review of all pertinent lay and medical evidence, the opinion provider should answer the following question with respect to each right elbow disability diagnosed since August 2007.

Is it at least as likely as not (a 50 percent or greater probability)  that the disability (a)had its clinical onset in service,; (b) had its onset in the year immediately following service (in the case of any currently diagnosed arthritis); or (c) is otherwise medically related to service to include right arm injury and/or right elbow and arm symptoms therein?

In addressing the above, the opinion provider must consider and discuss all in and post-service  medical evidence (to include those referencing right arm injury and right elbow/arm symptoms therein), as well as all lay assertions, to include the Veteran's competent assertions as to the nature, onset, and continuity of symptoms.  

Complete, clearly-stated rationale for the conclusions reached must be provided.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, to obtain information as to the nature and severity of her service-connected fractures of the right superior and inferior pubic rami with minimal deformity.

The contents of the electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND), must be made available to the designated examiner,  and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing on the right hip (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right hip.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right hip due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has ankylosis of the right hip; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Additionally, the examiner should indicate whether any flail joint of the right hip is present and should discuss the presence and severity of any impairment of the femur.

Further,  based on all examination findings and the Veteran's documented medical history and assertions, the examiner should also indicate whether, at any point since the January 5, 1963 award of service connection, the Veteran's fractures of the right superior and inferior pubic rami with minimal deformity increased in severity, and, if so, the approximate date(s) of any such change(s), and the severity of the disability on each date.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority (to include, with respect to the higher rating claim, whether any, or any further, staged rating) of the disability is appropriate and whether referral of the matter for extra-schedular consideration, pursuant to 38 C.F.R. § 3.321(b), is warranted).

10.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate SSOC that includes  clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND  must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


